Citation Nr: 1401082	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-01 889	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for disability of the wrists, to include carpal tunnel syndrome (CTS).

2.  Entitlement to a staged initial evaluation in excess of 30 percent for asthma from March 14, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from April 1983 to September 2004.  These matters originally came before the Board of Veterans' Appeals (Board) on appeal of March 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).  Jurisdiction of the claims files is currently held by the Waco RO.  The issues of entitlement to service connection for disability of the wrists, to include CTS, and entitlement to an increased rating for asthma, rated as 10 percent disabling prior to March 14, 2006 and as 30 percent disabling from March 14, 2006, were remanded by the Board in September 2012 for additional development.  

In September 2013, the Board granted a disability rating of 30 percent for asthma prior to March 14, 2006 and remanded the issues listed on the title page back to the RO for an addendum opinion on the service connection issue on appeal and for RO consideration of a December 2012 pulmonary function report.  

An addendum opinion on the issue of entitlement to service connection for disability of the wrists, to include CTS, was obtained in October 2013 and added to the claims folder.  An October 2013 Supplemental Statement of the Case, with consideration of the December 2012 report, was also added to the record.  Consequently, there has been substantial compliance with the September 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has disability of the wrists, to include CTS, that is causally related to active service.  

2.  Forced Expiratory Volume at one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC) are greater than 70 percent of predicted during the appeal period at issue and the Veteran does not have at least monthly visits to a physician for required care of exacerbations or at least three per year courses of systemic corticosteroids.  


CONCLUSIONS OF LAW

1.  Disability of the wrists, to include CTS, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).  

2.  The criteria for the assignment of an evaluation in excess of 30 percent for asthma from March 14, 2006 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2005, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the December 2005 letter informed the Veteran of what evidence and information she was responsible for and the evidence that was considered VA's responsibility. The Veteran was informed in a May 2006 letter of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the staged initial rating issue, once service connection has been granted, the context in which this claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the disabilities at issue on appeal, with nexus opinions, were obtained in June, July, and October 2013.  A respiratory evaluation was obtained in January 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as those relevant to the service connection issue on appeal involve review of the claims files, relevant examination of the Veteran, and opinions on whether the Veteran has the disability at issue due to service, with rationale.  The respiratory evaluation is adequate because it provides the current symptomatology for the disability sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for disability of the wrists, to include CTS, as a result of her duties in service.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board 
must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or clinical findings of a wrist disability, including on examination in June 2004.  The Veteran injured her left hand when it was slammed in a car door in October 1987; there was tenderness between the thumb and first digit, as well as mild edema and erythema.  X-rays were negative for fracture.

The Veteran complained on VA evaluation in January 2005 of numbness of the hands.  She said that she had had CTS for four years.  X-rays of the left hand were reported to be normal.  The examiner noted that, with respect to numbness of the hands, there was no diagnosis because there was no pathology to render a diagnosis.
The Veteran complained on VA evaluation in December 2005 of developing pain in the right hand in 2002 that radiated to the elbow; she later developed pain in the left hand.  The diagnosis was CTS, greater on the right.

VA treatment reports dated from July 2005 to March 2007 reveal complaints of numbness/pain in the hands.  There was no dysfunction on motor examination.  The assessment was joint pain, localized in the wrist.  She was given a wrist splint.

A VA neurological evaluation of the Veteran's hands, to include electromyogram (EMG), was conducted in May and June 2009.  An EMG of the hands was normal.  The impression was chronic strain of the wrists, no electrical evidence of CTS bilaterally.  

A subsequent VA neurological evaluation of the Veteran, which included review of the claims files, was conducted in January 2013.  It was noted that the Veteran did not have CTS, as confirmed on EMG/NCS in 2009; symptoms were considered more likely than not due to or caused by tight muscles in the forearms and/or tendonitis.  Therefore, CTS was not as likely as not due to, caused by, or incurred in service.

A VA examination was conducted in June 2013.  The claims files were not reviewed.  The Veteran complained of daily mild bilateral mechanical and hand pain.  She had flare-ups.  There was no functional impairment of the fingers or thumbs.  X-rays showed mild degenerative joint disease at bilateral radiocarpal joints; there was no fracture, dislocation, or soft-tissue swelling.  It was reported that her symptoms started intermittently in 2002 and had gotten progressively worse.  The diagnoses were Dequervain's tendonitis, chronic, mild; radiocarpal joint primary osteoarthritis, chronic, mild.  There was no functional impairment of the wrist.  The examiner was unable to comment on whether pain could significantly limit functional ability during flare-ups or repetitive movement without resorting to speculation.

It was concluded by a VA examiner in July 2013, after review of the claims files, that the Veteran's wrist condition was less likely than not incurred in or caused by claimed in-service injury, event or illness, as it was not mentioned on the June 2004 medical history report.  It was also opined that the claimed condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond normal progression by an in-service event.

According to an October 2013 VA addendum opinion from the examiner who provided the July 2013 opinion, which was in response to the September 2013 Board remand, the Veteran's CTS was at least as likely as not consistent with the Veteran's normal and natural aging process, as the 2009 nerve conduction tests were normal and the 2013 reports showed mild radiographic changes of the wrists and limited clinical findings.  It was stated that there was no clinical evidence, etiology, or event to support a cause of or initiation of the manifestation of the Veteran's claimed bilateral wrist condition in service.  The examiner also concluded that, because the Veteran's entrance examination did not report a past history of a wrist condition, to include CTS, it was less likely than not that the Veteran's wrist conditions pre-existed service.  With respect to the October 1987 injury to the Veteran's left hand, it was noted that, because the region of the thumb and finger are separate from and distal to the wrist, the service injury was less likely as not related to or an aggravating event associated with her bilateral wrist condition.  In other words, the October 1987 injury was considered to be an acute and self-limiting event.

Based on the above evidence, the Board finds that bilateral wrist disability at issue was not incurred in or aggravated by the Veteran's military service.  Although the Veteran injured her left hand in service, there is no evidence that this injury was more than acute and transitory, as there is no subsequent reference to a left hand disability in service, including on evaluation in June 2004.  Additionally, the nexus opinions on file, which contain a rationale for each opinion, are against the claim.  The VA examiners, who reviewed the medical evidence on file and examined the Veteran, concluded that the Veteran's current bilateral wrist disability is not related to service.  Although there was some initial confusion based on the findings in the July 2013 opinion, this VA examiner clarified her opinion, in response to a September 2013 Board remand, in October 2013.  The examiner reviewed all of the evidence and found that the Veteran's bilateral wrist disability did not pre-exist service and was not incurred in or aggravated by service for the reasons noted above, to include the fact that 2009 nerve studies did not show CTS.

Although the Veteran is competent to report her subjective symptoms, such as joint pain or numbness, she is not competent to report that she has a disability of the wrist due to service.  The diagnosis of a specific orthopedic disability and the determination of the etiology of the disability are medical questions and require medical expertise.  A layperson is generally not competent to provide a diagnosis or opine on the etiology of an orthopedic disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have had the requisite medical training.  Because the preponderance of the most probative evidence of record is against the Veteran's service connection claim on appeal, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating Claim

The Veteran contends that her asthma is more severe than currently evaluated.  The March 2005 rating decision on appeal granted service connection for asthma and assigned a 10 percent rating effective October 1, 2004 under Diagnostic Code 6602.  A February 2010 rating decision granted a 30 percent rating effective March 14, 2006.  As noted above, in a decision dated in September 2013, the Board granted an increased rating of 30 percent prior to March 14, 2006 for asthma, with the finding symptomatology warranting a rating in excess of 30 percent prior to March 14, 2006 was not shown.  A rating decision later in September 2013 granted the 30 percent rating effective from July 26, 2005.  The initial staged rating for assignment from March 14, 2006 is now for appellate consideration.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- 55-percent predicted; or, FEV- 1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Note: In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Code 6602 (2013).  

Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator PFT's are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2013).  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5) (2013).

VA treatment records for August 2006 reveal extrinsic asthma, unspecified, mild, persistent, with a FVC of 87 percent of predicted, FEV-1 of 85 percent of predicted, and FEV-1/FVC of 79.97 percent.  

According to a December 2012 pulmonary function report, pre-bronchodilator FVC was 103 percent of predicted, an FEV-1 of 100 percent of predicted, and a 
FEV-1/FVC ration of 73 percent.  DLCO was 63 percent of predicted.  The results were interpreted as being essentially normal.  

A VA respiratory evaluation, which included review of the claims files, was conducted in January 2013.  A 60 pack-year history of smoking was noted.  It was noted that the Veteran had asthma and chronic obstructive pulmonary disease (COPD).  The examiner reported that the Veteran's lungs were clear on a July 2011 X-ray report, at which time lung function testing revealed pre-bronchodilator FVC of 99 percent of predicted, FEV-1 of 92 percent of predicted, and a FEV-1/FVC ratio of 73 percent.  DLCO was 57 percent of predicted.  According to this report, spirometry was normal.  Measurement of lung volumes by body plethysmography was consistent with hyperinflation and air trapping.  DLCO was moderately reduced.  

Lung function testing in January 2013 revealed pre-bronchodilator FVC of 103 percent of predicted, FEV-1 of 100 percent of predicted, FEV-1/FVC ratio of 73 percent; and DLCO of 68 percent of predicted.  The examiner reported that DLCO most accurately reflected the Veteran's level of disability.  It was noted that the Veteran's respiratory condition required the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  She also used antibiotics 1-2 times a year for 7-10 days, depending on medications.  The Veteran's condition did not require the use of oral or parenteral corticosteroid medications.  She had not had any asthma attacks with episodes of respiratory failure in the previous year.  She also had not had any physician visits for required care of exacerbations in the previous year.

To warrant a rating in excess of 30 percent under Diagnostic Code 6602 there would need to be evidence of FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Pulmonary testing results on file show FEV-1 and 
FEV-1/FVC of at least 73 percent, which is greater than the 55 or lower percentage needed for a higher rating.  A chest X-ray in July 2011 was reported to show the Veteran's lungs to be clear.  Because it was noted in January 2013 that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications and she had not seen a physician for required care of asthma exacerbations in the previous year, she does not meet the other listed criteria for a rating in excess of 30 percent.  Consequently, a rating in excess of 30 percent for asthma from March 14, 2006 is not warranted.

The Veteran is competent to report the symptoms related to her service-connected asthma, such as difficulty breathing.  Her complaints are credible.  The Veteran's complaints have been considered in this case; however, evaluations for VA purposes have not shown the severity required for a higher rating for the disability at issue at any time during the appeal period in question, as discussed above.  See Francisco.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected asthma is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's asthma presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher initial staged rating for asthma from March 14, 2006 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that the Veteran is unemployable as a result of any service-connected disability, either singularly or in combination.  


ORDER

Entitlement to service connection for disability of the wrists, to include CTS, is denied.

An evaluation in excess of 30 percent for service-connected asthma from March 14, 2006 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


